Case 1:20-cv-00257-MJT-KFG Document 28 Filed 04/12/21 Page 1 of 1 PageID #: 112



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

 DEXZIUS ZSAVIERE HUNTER                          §

 VS.                                              §                CIVIL ACTION NO. 1:20cv257

 UNITED STATES OF AMERICA                         §

                    MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Dexzius Zsaviere Hunter, proceeding pro se, brought this petition for writ of
 habeas corpus pursuant to 28 U.S.C. § 2241.

        The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

 The Magistrate Judge recommends granting the respondent’s motion for summary judgment and

 dismissing the above-styled petition.

        The Court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

 evidence. A copy of the report and recommendation was mailed to petitioner at the address provided

 to the court. No objections to the Report and Recommendation of United States Magistrate Judge

 have been filed.

                                             ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

 and the report of the Magistrate Judge is ADOPTED. It is

        ORDERED that the respondent’s motion for summary judgment is GRANTED. A final

 judgment will be entered in this case in accordance with the Magistrate Judge’s recommendations.

                                     SIGNED this 12th day of April, 2021.




                                                                    ____________________________
                                                                    Michael J. Truncale
                                                                    United States District Judge
